


117 HR 2830 IH: Gun Rights And Marijuana Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2830
IN THE HOUSE OF REPRESENTATIVES

April 22, 2021
Mr. Young (for himself, Mr. Rodney Davis of Illinois, and Mr. Mast) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To protect the Second Amendment rights of adults whose use of marijuana is permitted by State or tribal law.


1.Short titleThis Act may be cited as the Gun Rights And Marijuana Act or the GRAM Act. 2.Protection of Second Amendment rights of adults whose use of marijuana in accordance with State or tribal lawSection 921(a) of title 18, United States Code, is amended by adding at the end the following:

(36)The term unlawful user of or addicted to any controlled substance shall not include a person by reason of unlawful use of or addiction to marihuana (as defined in section 102(16) of the Controlled Substances Act) if— (A)the person resides in a State, or on lands under the jurisdiction of an Indian tribe (as defined in section 4 of the Indian-Self Determination and Education Assistance Act), the laws of which permit the use of marihuana by an adult; and
(B)the use of marihuana by the person in the State or on those lands, as the case may be, does not violate the laws of the State or Indian tribe, as the case may be..  